ORDER
PER CURIAM.
Steven Ford appeals his convictions following a jury trial for robbery in the first degree, section 569.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and consecutive sentences of fifteen years imprisonment and nine years imprisonment, respectively. In his sole point on appeal, Mr. Ford claims that the trial court plainly erred in admitting his incriminating, pre-trial statements into evidence. He contends that the State failed to prove that his first statement was given after he received and waived his Miranda rights, and, therefore, the statement was unlawfid. He further argues that the taint from the unlawful first statement made the second, third, and fourth statements inadmissible. The judgment of convictions is affirmed. Rule 30.25(b).